DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on01/10/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
  Therefore, Claims 1, 2, 4 and 8 are pending and have been considered below.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “a third controller”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4A.	In claim 1, the recitation, “a third controller that is configured to suppress the behavior of the host vehicle by controlling the first actuator or the second actuator in accordance with the behavior detected by the detector”  there is NO support of this in the specification. There is NO support of this amendment in paragraph [0130], [0131 ] and [0138]. 
 Appropriate clarification is required. 

Also in Claim 1, the recitation, “216/616,518 the second actuator is controlled by the third controller, the second controller is configured to prioritize control of the second actuator performed by the third controller and control the second actuator according to the predetermined signal at a point in time when the control of the second actuator performed by the third controller is terminated”  there is NO support of this in the specification. There is NO support of this amendment in paragraph [0130], [0131 ] and [0138].
 Appropriate clarification is required.

4B.	In Claim 8,  the recitation, “causing a third in-vehicle computer to suppress behavior of the host vehicle by controlling the first actuator or the second actuator in accordance with the behavior detected by a detector, the detector that is configured to detect behavior of a host vehicle”  there is NO support of this in the specification. There is NO support of this amendment in paragraph [0130], [0131 ] and [0138]. 
 Appropriate clarification is required. 

 Also in Claim 8, the recitation, “prioritize control of the second actuator performed by the third in-vehicle computer and control the second actuator according to the predetermined signal at a point in time when the control of the second actuator performed by the third in-vehicle computer is terminated” there is NO support of this in the specification. There is NO support of this amendment in paragraph [0130], [0131 ] and [0138]. 
 Appropriate clarification is required. 
The Claims 2 and 4  are dependent upon the independent claim 1, are also rejected under 112 First paragraph by the fact that they are dependent upon the rejected claim 1.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5A.	In claim 1, the recitation, “a third controller that is configured to suppress the behavior of the host vehicle by controlling the first actuator or the second actuator in accordance with the behavior detected by the detector” renders it indefinite, since it is  not clear how  the third controller is suppressing the  host vehicle?  What is the degree of suppression ? Is it slowing down the vehicle or it is stopping the vehicle or  what else?
 Appropriate clarification is required.

Also in Claim 1, the recitation, “216/616,518 the second actuator is controlled by the third controller, the second controller is configured to prioritize control of the second actuator performed by the third controller and control the second actuator according to the predetermined signal at a point in time when the control of the second actuator performed by the third controller is terminated” renders it indefinite, since it is ambiguous.
 Appropriate clarification is required.

5B.	In Claim 8,  the recitation, “causing a third in-vehicle computer to suppress behavior of the host vehicle by controlling the first actuator or the second actuator in accordance with the behavior detected by a detector, the detector that is configured to detect behavior of a host vehicle” renders it indefinite, since it is  not clear how  the third controller is suppressing the  host vehicle? What is the degree of suppression ? Is it slowing down the vehicle or it is stopping the vehicle or  what else?
 Appropriate clarification is required.

Also in Claim 8, the recitation, “prioritize control of the second actuator performed by the third in-vehicle computer and control the second actuator according to the predetermined signal at a point in time when the control of the second actuator performed by the third in-vehicle computer is terminated”  renders it indefinite, since it is ambiguous.
 Appropriate clarification is required.
 The Claims 2 and 4  are dependent upon the independent claim 1, are also rejected under 112 second paragraph  due to their dependency on claim 1.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663